EXHIBIT 10.3

GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.
UP TO $3,150,000,000 IN SHARES OF COMMON STOCK
DEALER MANAGER AGREEMENT
FEBRUARY 16, 2016
Griffin Capital Securities, LLC
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Ladies and Gentlemen:
Griffin-American Healthcare REIT IV, Inc., a Maryland corporation (the
“Company”), is registering for public sale a maximum of up to $3.15 billion in
shares (the “Shares”) of its common stock (the “Offering”), consisting of (a) up
to $3.00 billion in shares of Class T common stock, $0.01 par value per share,
in the primary offering at an initial price of $10.00 per share (subject in
certain circumstances to discounts based upon the volume of shares purchased and
for certain categories of purchasers), and (b) up to $150 million in Shares
pursuant to the Company’s distribution reinvestment plan at a purchase price of
95.0% of the primary offering price per share, or $9.50 per Share assuming a
$10.00 per Share primary offering price, all upon the other terms and subject to
the conditions set forth in the Prospectus (as defined in Section 1.1, below).
The Company has reserved the right to reallocate the Shares offered between the
primary offering and the distribution reinvestment plan. The minimum purchase by
any one person shall be $2,500 in Shares except as otherwise indicated in the
Prospectus or in any letter or memorandum from the Company to Griffin Capital
Securities, LLC (the “Dealer Manager”). It is anticipated that the Dealer
Manager will enter into Participating Dealer Agreements in the form attached to
this Dealer Manager Agreement with other broker-dealers participating in the
Offering (each dealer being referred to herein as a “Dealer” and said dealers
being collectively referred to herein as the “Dealers”). The Company shall have
the right to approve any material modifications or addendums to the form of the
Participating Dealer Agreement. Terms not defined herein shall have the same
meaning as in the Prospectus. In connection therewith, the Company hereby agrees
with the Dealer Manager, as follows:
1.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Dealer Manager and each Dealer with
whom the Dealer Manager enters into a Participating Dealer Agreement that:
1.1    A registration statement with respect to the Company has been prepared by
the Company in accordance with applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, covering the Shares. Said
registration statement, which includes a preliminary prospectus, was initially
filed with the SEC on July 30, 2015 (Registration No. 333-205960). Copies of
such registration statement and each amendment thereto have been or will be
delivered to the Dealer Manager. The registration statement and prospectus
contained therein, as finally amended and revised as of the effective date of
the registration statement, and as may be revised, amended or modified from

1



--------------------------------------------------------------------------------



time to time thereafter by any amendments (as to the registration statement)
and/or supplements (as to the prospectus), are respectively hereinafter referred
to as the “Registration Statement” and the “Prospectus,” except that if the
Prospectus filed by the Company pursuant to Rule 424(b) under the Securities Act
shall differ from the Prospectus, the term “Prospectus” shall also include the
Prospectus filed pursuant to Rule 424(b).
1.2    The Company has been duly organized and is validly existing as a
corporation under the laws of the State of Maryland, has the power and authority
to conduct its business as described in the Prospectus.
1.3    On the effective date of the Registration Statement (including the
effective date of any post-effective amendment to the Registration Statement),
and on the date of the Prospectus (including the SEC filing date of the
Prospectus or any supplement to the Prospectus), the Registration Statement and
Prospectus comply with the Securities Act and the Rules and Regulations, and the
Prospectus, as of the date of the Prospectus, and any and all authorized printed
sales literature or other sales materials prepared and authorized by the Company
for use with potential investors in connection with the Offering (“Authorized
Sales Materials”), during such time as such Authorized Sales Materials are
authorized by the Company for use in conjunction with the Prospectus, do not
contain any untrue statements of material facts or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading; provided, however, that (i) the Company undertakes to
immediately notify the Dealer Manager in writing (electronic or otherwise) at
the time any of the Authorized Sales Materials are no longer authorized by the
Company for use, which notice shall (notwithstanding the provisions of Section
13 hereof) be effective upon receipt by the Dealer Manager, and (ii) the
foregoing provisions of this Section 1.3 will not extend to such statements
contained in or omitted from the Registration Statement or Prospectus or
Authorized Sales Materials as are primarily within the knowledge of the Dealer
Manager or any of the Dealers and are based upon information either (a)
furnished by a Dealer in writing to the Dealer Manager or the Company, or (b)
furnished by the Dealer Manager in writing to the Company specifically for
inclusion therein.
1.4    The Company intends to use the funds received from the sale of the Shares
as set forth in the Prospectus.
1.5    No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Dealer Manager Agreement or the issuance and sale by the Company
of the Shares, except such as may be required under the Securities Act or
applicable state securities laws.
1.6    There are no actions, suits or proceedings pending or, to the knowledge
of the Company, threatened against the Company at law or in equity or before or
by any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, which would be reasonably expected
to have a material adverse effect on the business or property of the Company.
1.7    The execution and delivery of this Dealer Manager Agreement, the
consummation of the transactions herein contemplated and compliance with the
terms of this Dealer Manager Agreement by the Company will not conflict with or
constitute a default under any charter, bylaw, indenture, mortgage, deed of
trust, lease, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Company, except (i) to the extent that the enforceability of the
indemnity and/or contribution provisions contained in Section 4 of this Dealer
Manager Agreement may

2



--------------------------------------------------------------------------------



be limited under applicable securities laws, and (ii) for such conflicts or
defaults that would not reasonably be expected to have a material adverse effect
on the business or property of the Company.
1.8    The Company has full legal right, power and authority to enter into this
Dealer Manager Agreement and to perform the transactions contemplated hereby,
except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 4 of this Dealer Manager Agreement
may be limited under applicable securities laws.
1.9    The Shares, when subscribed for, paid for and issued, will be duly and
validly issued, fully paid and non-assessable and will conform to the
description thereof contained in the Prospectus; no holder thereof will be
subject to personal liability for the obligations of the Company solely by
reason of being such a holder; such Shares are not subject to the preemptive
rights of any stockholder of the Company; and all corporate action required to
be taken for the authorization, issuance and sale of such Shares shall have been
validly and sufficiently taken.
1.10    The Company is not in violation of its Articles of Incorporation or its
Bylaws.
1.11    The financial statements of the Company filed as part of the
Registration Statement and those included in the Prospectus present fairly in
all material respects the financial position of the Company as of the date
indicated and the results of its operations for the periods indicated; said
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis.
1.12    The Company does not intend to conduct its business so as to be an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended, and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
2.
COVENANTS OF THE COMPANY.

The Company covenants and agrees with the Dealer Manager that:
2.1    It will prepare and file with the SEC and each appropriate state
securities commission, at no expense to the Dealer Manager, the Registration
Statement, including all amendments and exhibits thereto. In addition, it will
furnish the Dealer Manager, at no expense to the Dealer Manager, with such
number of printed copies of the Registration Statement, including all amendments
and exhibits thereto, as the Dealer Manager may reasonably request. It will
similarly furnish to the Dealer Manager and others designated by the Dealer
Manager as many copies as the Dealer Manager may reasonably request in
connection with the offering of the Shares of: (a) the Prospectus in preliminary
and final form and every form of supplemental or amended prospectus; and (b)
this Dealer Manager Agreement.
2.2    It will prepare and file with the appropriate regulatory authorities, at
no expense to the Dealer Manager, the Authorized Sales Materials. In addition,
it will furnish the Dealer Manager, at no expense to the Dealer Manager, with
such number of printed copies of Authorized Sales Materials as the Dealer
Manager may reasonably request.
2.3    It will furnish such proper information and execute and file such
documents as may be necessary for the Company to qualify the Shares for offer
and sale under the securities laws of such jurisdictions as the Dealer Manager
may reasonably designate and will file and make in each year such

3



--------------------------------------------------------------------------------



statements and reports as may be required. The Company will furnish to the
Dealer Manager a copy of such papers filed by the Company in connection with any
such qualification upon the Dealer Manager’s request.
2.4    It will use its best efforts to cause the Registration Statement to
become effective with the SEC and each state securities commission which it
deems appropriate in its sole discretion. If at any time the SEC or any state
securities commission shall issue any stop order suspending the effectiveness of
the Registration Statement, and to the extent the Company determines that such
action is in the best interest of its stockholders, it will use its best efforts
to obtain the lifting of such order at the earliest possible time.
2.5    If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus or any other prospectus then
in effect would include an untrue statement of a material fact or, in view of
the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will affect the preparation of an
amended or supplemental prospectus which will correct such statement or
omission. The Company will then promptly prepare such amended or supplemental
prospectus or prospectuses as may be necessary to comply with the requirements
of Section 10 of the Securities Act.
2.6    Each of the representations and warranties contained in this Dealer
Manager Agreement are true and correct as of the date of this Dealer Manager
Agreement and the Company will comply with each covenant and agreement contained
in this Dealer Manager Agreement.
2.7    It will be duly qualified to do business as a foreign corporation in each
jurisdiction in which it will own or lease property of a nature, or transact
business of a type, that will make such qualification necessary.
2.8    It intends to satisfy the requirements of the Internal Revenue Code of
1986, as amended (the “Code”), for qualification of the Company as a real estate
investment trust. The Company will elect to be treated as a real estate
investment trust under the Code at such time as it so qualifies after it
commences material operations and will direct the investment of the proceeds of
the offering of the Shares in such a manner, and will exercise reasonable
diligence to operate the business of the Company so as to comply with such
requirements.
3.
OBLIGATIONS AND COMPENSATION OF DEALER MANAGER.

3.1    The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash up to a maximum of $3.15 billion
in Shares through the Dealers, all of whom shall be members of the Financial
Industry Regulatory Authority (“FINRA”). The Dealer Manager may also sell Shares
for cash directly to its own clients and customers at the public offering price
and subject to the terms and conditions stated in the Prospectus. The Dealer
Manager hereby accepts such agency and distributorship and agrees to use its
best efforts to sell the Shares on said terms and conditions. The Dealer Manager
represents to the Company that it is a member of FINRA and that it and its
employees and representatives have all required licenses and registrations to
act under this Dealer Manager Agreement.
The Dealer Manager agrees to be bound to the terms of the Escrow Agreement
executed by and among UMB Bank, N.A., as escrow agent, the Dealer Manager and
the Company.

4



--------------------------------------------------------------------------------



3.2    Promptly after the effective date of the Registration Statement, the
Dealer Manager and the Dealers shall commence the offering of the Shares for
cash to the public in jurisdictions in which the Shares are registered or
qualified for sale or in which such offering is otherwise permitted. The Dealer
Manager and the Dealers will suspend or terminate offering of the Shares upon
request of the Company at any time and will resume offering the Shares upon
subsequent request of the Company.
3.3    Except as otherwise provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager, at the time of the sale
of Shares pursuant to the primary offering, selling commissions in the amount of
3.0% of the gross proceeds of the Shares sold in the primary offering, and the
Company and Griffin-American Healthcare REIT IV Advisor, LLC (the “Advisor”)
agree that they will pay to the Dealer Manager, at the time of the sale of
Shares pursuant to the primary offering, an aggregate dealer manager fee in the
amount of 3.0% of the gross proceeds of Shares sold in the primary offering, of
which 1.0% of the gross proceeds of Shares sold in the primary offering will be
funded by the Company and 2.0% of the gross proceeds of Shares sold in the
primary offering will be funded by the Advisor. In addition, the Company agrees
that it will pay to the Dealer Manager a quarterly stockholder servicing fee in
the aggregate amount of up to 4.0% of the gross proceeds of the Shares sold in
the primary offering, which stockholder servicing fee will accrue daily in an
amount equal to 1/365th of 1.0% of the purchase price per share (or, once
reported by the Company, the amount of the Company’s estimated net asset value
per share) of Shares sold, excluding Shares sold pursuant to the distribution
reinvestment plan. The Company will cease paying the stockholder servicing fee
with respect to Shares sold in the Offering at the earliest of (i) the date at
which the aggregate underwriting compensation from all sources equals 10.0% of
the gross proceeds from the sale of Shares in the primary portion of the
Offering, (i.e., excluding proceeds from sales pursuant to the distribution
reinvestment plan); (ii) the fourth anniversary of the last day of the fiscal
quarter in which the Offering (excluding the distribution reinvestment plan
offering) terminates; (iii) the date that such Share is redeemed or is no longer
outstanding; and (iv) the occurrence of a merger of the Company, listing of the
Shares on a national securities exchange, or an extraordinary transaction by the
Company. The stockholder servicing fee relates to the share or shares sold. The
Dealer Manager may, in its discretion, re-allow to Dealers up to 100% of the
stockholder servicing fee for services that such Dealers perform in connection
with the Shares; provided, however, that with respect to any individual
investment, the Dealer Manager will not re-allow the related stockholder
servicing fee to a Dealer if such Dealer ceases to hold the account related to
such investment. In addition, the Dealer Manager will not re-allow the
stockholder servicing fee to any Dealer if such Dealer has not executed a
Participating Dealer Agreement with the Dealer Manager or if the Dealer’s
previously executed Participating Dealer Agreement with the Dealer Manager is
terminated. In any instance in which the Dealer Manager does not re-allow the
stockholder servicing fee to a Dealer, the Dealer Manager will return such fee
to the Company. No selling commissions or dealer manager fee shall be paid with
respect to Shares sold pursuant to the Company’s distribution reinvestment plan.
Notwithstanding the foregoing, no commissions, payments or amount whatsoever
will be paid to the Dealer Manager under this Section 3.3 unless or until
$2,000,000 in Shares have been sold by the Dealer Manager and its Dealers (the
“Minimum Offering”). Until the Minimum Offering is obtained, proceeds from the
sale of Shares will be held in escrow and, if the Minimum Offering is not
obtained, will be returned to the investors in accordance with the terms of the
Prospectus. In no event shall the total aggregate underwriting compensation
payable to the Dealer Manager and any Dealers participating in the Offering,
including, but not limited to, selling commissions and the dealer manager fee
(which includes expense reimbursements and non-cash compensation), exceed 10.0%
of gross offering proceeds in the

5



--------------------------------------------------------------------------------



aggregate. The Company and the Advisor will not be liable or responsible to any
Dealer for direct payment of commissions to any Dealer, it being the sole and
exclusive responsibility of the Dealer Manager for payment of commissions to
Dealers. Notwithstanding the above, at the discretion of the Company, the
Company may act as agent of the Dealer Manager by making direct payment of
commissions to Dealers on behalf of the Dealer Manager without incurring any
liability.
3.4    The Dealer Manager represents and warrants to the Company and each person
that signs the Registration Statement that the information under the caption
“Plan of Distribution” in the Prospectus and all other information furnished to
the Company by the Dealer Manager in writing expressly for use in the
Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto, does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
3.5    The Dealer Manager represents and warrants to the Company that it will
not use any sales literature not authorized and approved by the Company, use any
“broker-dealer use only” materials with members of the public, or make any
unauthorized verbal representations in connection with offers or sales or the
Shares.
3.6    The Dealer Manager is a duly organized and validly existing limited
liability company under the laws of the State of Delaware. The Dealer Manager is
not in violation of its Operating Agreement.
3.7    No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the Dealer
Manager of this Dealer Manager Agreement, except such as may be required under
the Securities Act or applicable state securities laws.
3.8    There are no actions, suits or proceedings pending or to the knowledge of
the Dealer Manager, threatened against the Dealer Manager at law or in equity or
before or by any federal or state commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which could be
reasonably expected to have a material adverse effect on the Dealer Manager or
the ability of the Dealer Manager to perform its obligations under this
Agreement or to participate in the Offering as contemplated by the Prospectus.
3.9    The execution and delivery of this Dealer Manager Agreement, the
consummation of the transactions herein contemplated and compliance with the
terms of this Dealer Manager Agreement by the Dealer Manager will not conflict
with or constitute a default under any operating agreement or other similar
agreement, indenture, mortgage, deed of trust, lease, rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager, except to the
extent that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Dealer Manager Agreement may be limited under
applicable securities laws.
3.10    The Dealer Manager has full legal right, power and authority to enter
into this Dealer Manager Agreement and to perform the transactions contemplated
hereby, except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 4 of this Dealer Manager Agreement
may be limited under applicable securities laws.

6



--------------------------------------------------------------------------------



3.11    Except for Participating Dealer Agreements, no agreement will be made by
the Dealer Manager with any person permitting the resale, repurchase or
distribution of any Shares purchased by such person.
3.12    The Dealer Manager represents and warrants to the Company that it will
not represent or imply that the escrow agent, as identified in the Prospectus,
has investigated the desirability or advisability of investment in the Company,
or has approved, endorsed or passed upon the merits of the Shares or the
Company, nor will they use the name of said escrow agent in any manner
whatsoever in connection with the offer or sale of the Shares other than by
acknowledgement that it has agreed to serve as escrow agent.
4.
INDEMNIFICATION.

4.1    The Company will indemnify and hold harmless the Dealer Manager, its
officers and directors and each person, if any, who controls such Dealer Manager
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), from and
against any losses, claims, damages or liabilities, joint or several, to which
Dealer Manager, its officers and directors, or such controlling person may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (a) any untrue statement or alleged
untrue statement of a material fact contained in any (i) Registration Statement
(including the Prospectus as a part thereof), (ii) Authorized Sales Material, or
(iii) blue sky application or other document executed by the Company or on its
behalf specifically for the purpose of qualifying any or all of the Shares for
sale under the securities laws of any jurisdiction or based upon written
information furnished by the Company under the securities laws thereof (“Blue
Sky Application”), or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof), any
Authorized Sales Material or any Blue Sky Application a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Company will reimburse the Dealer Manager, as appropriate, and its officers
and directors and controlling persons, for any reasonable legal or other
expenses reasonably incurred by the Dealer Manager, and their officers and
directors and controlling persons, in connection with investigating or defending
such loss, claim, damage, liability or action; provided that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of, or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished (x) to the Company by the Dealer
Manager or (y) to the Company or the Dealer Manager by or on behalf of any
Dealer specifically for use in the preparation of the Registration Statement or
any such post-effective amendment thereof, any such Authorized Sales Materials,
any such Blue Sky Application or any such preliminary prospectus or the
Prospectus or any such amendment thereof or supplement thereto; and further
provided that the Company will not be liable in any such case if it is
determined that the Dealer Manager had knowledge of the matter or event giving
rise to or resulting in such loss, claim, damage, liability or action.
4.2    The Dealer Manager will indemnify and hold harmless the Company, its
officers and directors (including any persons named in any of the Registration
Statements with his or her consent, as about to become a director), each person
who has signed any of the Registration Statements and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which any of the aforesaid parties may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,

7



--------------------------------------------------------------------------------



damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement of a material fact contained (i) in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof, or (ii) in any Authorized Sales Materials, or
(iii) in any Blue Sky Application, or (b) the omission to state in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof or in the Prospectus or in any amendment or
supplement to the Prospectus or in any Authorized Sales Materials or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case described in clauses
(a) and (b) to the extent, but only to the extent, that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Dealer Manager specifically for
use with reference to the Dealer Manager in the preparation of the Registration
Statement or any post-effective amendment thereof or any Authorized Sales
Materials or any Blue Sky Application or any preliminary prospectus or the
Prospectus or any amendment thereof or supplement thereto, or (c) any use of
sales literature not authorized or approved by the Company or any use of
“broker-dealer use only” materials with members of the public or unauthorized
verbal representations concerning the Shares by the Dealer Manager, or (d) any
untrue statement made by the Dealer Manager or its representatives or agents, or
omission to state a fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading, in
connection with the offer and sale of the Shares, or (e) any material violation
of this Dealer Manager Agreement, or (f) any failure to comply with applicable
laws governing money laundering abatement and anti-terrorist financing efforts,
including applicable FINRA rules, SEC rules and the USA PATRIOT Act of 2001, or
(g) any other failure to comply with applicable FINRA rules or SEC rules. The
Dealer Manager will reimburse the aforesaid parties, in connection with
investigation or defending such loss, claim, damage, liability or action. This
indemnity agreement will be in addition to any liability which the Dealer
Manager may otherwise have.
4.3    The Company will severally indemnify and hold harmless each Dealer, its
officers and directors and each person, if any, who controls such Dealer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act from and against any losses, claims, damages or liabilities, joint or
several, to which such Dealer, its officers and directors, or any such
controlling person may become subject, under the Securities Act or the Exchange
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading. The Company will reimburse Dealers
and their officers and directors and controlling persons, for any reasonable
legal or other expenses reasonably incurred by such Dealers and their officers
and directors and controlling persons, in connection with investigating or
defending such loss, claim, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Dealers specifically for use in the preparation of the
Registration Statement, the Prospectus, such Authorized Sales Materials or any
such Blue Sky Application; and further provided that the Company will not be
liable in any such case if it is determined in a legal proceeding that the

8



--------------------------------------------------------------------------------



Dealers had knowledge of the matter or event giving rise to or resulting in such
loss, claim, damage, liability or action.     
4.4    The Dealer Manager will severally indemnify and hold harmless each
Dealer, its officers and directors and each person, if any, who controls such
Dealer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against any losses, claims, damages or liabilities,
joint or several, to which such Dealer, its officers and directors, or any such
controlling person may become subject, under the Securities Act or the Exchange
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof), Authorized
Sales Materials (when read in conjunction with the Prospectus) or in any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein not misleading. The Dealer Manager will reimburse
Dealers and their officers and directors and controlling persons, for any
reasonable legal or other expenses reasonably incurred by such Dealers and their
officers and directors and controlling persons, in connection with investigating
or defending such loss, claim, damage, liability or action; provided that the
Dealer Manager will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of, or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the Dealer
Manager by or on behalf of the Dealers specifically for use in the preparation
of the Registration Statement, the Prospectus, such Authorized Sales Materials
or any such Blue Sky Application; and further provided that the Dealer Manager
will not be liable in any such case if it is determined in a legal proceeding
that the Dealers had knowledge of the matter or event giving rise to or
resulting in such loss, claim, damage, liability or action.
4.5    Notwithstanding the foregoing, the Company may not indemnify or hold
harmless the Dealer Manager, any Dealer or any of their affiliates in any manner
that would be inconsistent with the provisions of the Company’s charter or
Section II.G. of the Statement of Policy Regarding Real Estate Investment Trusts
of the North American Securities Administrators Association (the “NASAA REIT
Guidelines”). In particular, but without limitation, the Company may not
indemnify or hold harmless the Dealer Manager, any Dealer or any of their
affiliates for liabilities arising from or out of an alleged violation of
federal or state securities laws, unless one or more of the following conditions
are met: (1) there has been a successful adjudication on the merits of each
count involving alleged securities law violations; (2) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction; or
(3) a court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered or sold as to indemnification for violations of securities laws.
4.6    Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager and each of their officers and directors (including any persons
named in any of the Registration Statements with his or her consent, as about to
become a director), each person who has signed any of the Registration
Statements and each person, if any, who controls the Company and the Dealer
Manager within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any losses,

9



--------------------------------------------------------------------------------



claims, damages or liabilities to which the Company, the Dealer Manager, any
such director or officer, or controlling person may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement (including the Prospectus as a part
thereof) or any post-effective amendment thereof, or (ii) in any Authorized
Sales Materials, or (iii) in any Blue Sky Application, or (b) the omission or
alleged omission to state in the Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereof or in the
Prospectus or in any amendment or supplement to the Prospectus or in any
Authorized Sales Materials or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case described in clauses (a) and (b) to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company or the Dealer Manager by or on
behalf of such Dealer specifically for use with reference to such Dealer in the
preparation of the Registration Statement or any post-effective amendment
thereof or any Authorized Sales Materials or any Blue Sky Application or any
preliminary prospectus or the Prospectus or any amendment thereof or supplement
thereto, or (c) any use of sales literature not authorized or approved by the
Company or use of “broker-dealer use only” materials with members of the public
or unauthorized verbal representations concerning the Shares by such Dealer or
Dealer’s representatives or agents, or (d) any untrue statement made by such
Dealer or its representatives or agents, or omission to state a fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading, in connection with the offer and sale of the
Shares, or (e) any failure to comply with Section IX or Section XII or any other
material violation of the Participating Dealer Agreement, or (f) any failure to
comply with applicable laws governing money laundry abatement and anti-terrorist
financing efforts, including applicable FINRA rules, SEC rules and the USA
PATRIOT Act of 2001, or (g) any other failure to comply with applicable FINRA
rules or SEC rules. Each such Dealer will reimburse the Company and the Dealer
Manager and any such directors or officers, or controlling person, in connection
with investigating or defending any such loss, claim, damage, liability or
action. This indemnity agreement will be in addition to any liability which such
Dealer may otherwise have.
4.7    Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action (but in no event in excess of 30 days
after receipt of actual notice), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
4, notify in writing the indemnifying party of the commencement thereof and the
omission so to notify the indemnifying party will relieve it from any liability
under this Section 4 as to the particular item for which indemnification is then
being sought, but not from any other liability which it may have to any
indemnified party. In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled, to the extent it may wish, jointly with any
other indemnifying party similarly notified, to participate in the defense
thereof, with separate counsel. Such participation shall not relieve such
indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to Section 4.7) incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party.

10



--------------------------------------------------------------------------------



4.8    The indemnifying party shall pay all reasonable legal fees and expenses
of the indemnified party in the defense of such claims or actions; provided,
however, that the indemnifying party shall not be obliged to pay legal expenses
and fees to more than one law firm in connection with the defense of similar
claims arising out of the same alleged acts or omissions giving rise to such
claims notwithstanding that such actions or claims are alleged or brought by one
or more parties against more than one indemnified party. If such claims or
actions are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obligated to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
4.9    The indemnity agreements contained in this Section 4 shall remain
operative and in full force and effect regardless of (a) any investigation made
by or on behalf of any Dealer, or any person controlling any Dealer or by or on
behalf of the Company, the Dealer Manager or any officer or director thereof, or
by or on behalf of the Company or the Dealer Manager, (b) delivery of any Shares
and payment therefor, and (c) any termination of this Dealer Manager Agreement
or any Participating Dealer Agreement. A successor of any Dealer or of any of
the parties to this Dealer Manager Agreement, as the case may be, shall be
entitled to the benefits of the indemnity agreements contained in this Section
4.
5.
SURVIVAL OF PROVISIONS.

The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Dealer Manager Agreement shall remain operative
and in full force and effect regardless of (a) any termination of this Dealer
Manager Agreement, (b) any investigation made by or on behalf of the Dealer
Manager or any Dealer or any person controlling the Dealer Manager or any Dealer
or by or on behalf of the Company or any person controlling the Company, and (c)
the acceptance of any payment for the Shares.
6.
APPLICABLE LAW AND VENUE.

This Dealer Manager Agreement was executed and delivered in the State of
California, and its validity, interpretation and construction shall be governed
by the laws thereof; provided however, that causes of action for violations of
federal or state securities laws shall not be governed by this Section. The
Company, the Dealer Manager and each Dealer hereby agree that venue for any
action brought in connection with this Dealer Manager Agreement shall lie
exclusively in Los Angeles, California.
7.
COUNTERPARTS.

This Dealer Manager Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
agreement.
8.
SUCCESSORS AND AMENDMENT.

8.1        This Dealer Manager Agreement shall inure to the benefit of and be
binding upon the Dealer Manager and the Company and their respective successors,
and shall inure to the benefit of the Dealers

11



--------------------------------------------------------------------------------



to the extent set forth in Sections 1 and 4 hereof. Nothing in this Dealer
Manager Agreement is intended or shall be construed to give to any other person
any right, remedy or claim, except as otherwise specifically provided herein.
8.2        This Dealer Manager Agreement may be amended by the written agreement
of the Dealer Manager and the Company.
9.
TERM.

This Dealer Manager Agreement may be terminated by either party (a) immediately
upon notice to the other party in the event that the other party shall have
materially failed to comply with any of the material provisions of this Dealer
Manager Agreement on its part to be performed during the term of this Dealer
Manager Agreement or if any of the representations, warranties, covenants or
agreements of such party contained herein shall not have been materially
complied with or satisfied within the times specified or (b) by either party on
60 days’ written notice.
In any case, this Dealer Manager Agreement shall expire at the close of business
on the effective date that the Offering is terminated. The provisions of
Sections 4 and 6 hereof shall survive the termination of this Dealer Manger
Agreement. The provisions of Section 3.3 hereof as they pertain to the
stockholder servicing fee, if applicable, shall survive termination of this
Dealer Manager Agreement only if such termination is the result of a termination
of the Offering. In addition, the Dealer Manager, upon the expiration or
termination of this Dealer Manager Agreement, shall (1) promptly deposit any and
all funds in its possession which were received from investors for the sale of
Shares into the appropriate escrow account or, if the minimum number of Shares
have been sold and accepted by the Company, into such other account as the
Company may designate; and (2) promptly deliver to the Company all records and
documents in its possession which relate to the Offering which are not
designated as dealer copies. The Dealer Manager, at its sole expense, may make
and retain copies of all such records and documents, but shall keep all such
information confidential. The Dealer Manager shall use its best efforts to
cooperate with the Company to accomplish any orderly transfer of management of
the Offering to a party designated by the Company. Upon expiration or
termination of this Dealer Manager Agreement, the Company shall pay to the
Dealer Manager all commissions to which the Dealer Manager is or becomes
entitled under Section 3 at such time as such commissions become payable.
10.
CONFIRMATIONS.

The Company hereby agrees to prepare and send confirmations to all purchasers of
Shares whose subscriptions for the purchase of Shares are accepted by the
Company.
11.
SUITABILITY OF INVESTORS.

The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the suitability
standards set forth in the Prospectus or in any suitability letter or memorandum
sent to it by the Company and will only make offers to persons in the states in
which it is advised in writing that the Shares are qualified for sale or that
such qualification is not required. In offering Shares, the Dealer Manager will,
and in its agreements with Dealers, the Dealer Manager will, require that the
Dealer comply with the provisions of all applicable rules and regulations
relating to suitability of investors, including without limitation, the
provisions of Articles III.C. and III.E.1. of the NASAA REIT Guidelines.

12



--------------------------------------------------------------------------------



12.
SUBMISSION OF ORDERS.

12.1    Subscribers may purchase Shares utilizing checks, drafts, wires,
Automatic Clearing House (ACH) or money orders. Those persons who purchase
Shares will be instructed by the Dealer Manager or the Dealer to make their
instruments of payment payable to an escrow agent for the Company, whenever
appropriate, or to the Company after the Minimum Offering has been achieved. The
Dealer Manager and any Dealer receiving an instrument of payment not conforming
to the foregoing instructions shall return such instrument of payment directly
to such subscriber not later than noon the next business day following its
receipt. Instruments of payment received by the Dealer Manager or Dealer which
conform to the foregoing instructions shall be transmitted for deposit by noon
of the next business day pursuant to one of the methods described in this
Section 12. Transmittal of received investor funds will be made in accordance
with the following procedures.
12.2    Where, pursuant to a Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and instruments of payment are received from subscribers, instruments
of payment will be transmitted not later than noon the next business day
following receipt by the Dealer to the Company’s transfer agent for deposit with
an escrow agent, where appropriate, or for deposit directly with the Company
after the Minimum Offering has been achieved.
12.3    Where, pursuant to a Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, instruments of
payment will be transmitted not later than noon the next business day following
receipt by the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn transmit not later than noon the next business day following receipt at a
different location by the Final Review Office such instruments of payment to the
Company’s transfer agent for deposit with an escrow agent, where appropriate, or
for deposit directly with the Company after the Minimum Offering has been
achieved.
13.
NOTICE.

Any notice in this Dealer Manager Agreement permitted to be given, made or
accepted by either party to the other, must be in writing and may be given or
served by (1) overnight courier, (2) depositing the same in the United States
mail, postpaid, certified, return receipt requested, or (3) facsimile transfer.
Notice deposited in the United States mail shall be deemed given when mailed.
Notice given in any other manner shall be effective when received at the address
of the addressee. For purposes hereof the addresses of the parties, until
changed as hereafter provided, shall be as follows:
To the Company:
Griffin-American Healthcare REIT IV, Inc.
 
Attention: Jeffrey T. Hanson, Chief Executive Officer
 
18191 Von Karman Avenue, Suite 300
 
Irvine, California 92612
 
Fax: 949-474-0442
 
 
To Dealer Manager:
Griffin Capital Securities, LLC
 
Attention: Jeffrey S. Schwaber
 
18191 Von Karman Avenue, Suite 300
 
Irvine, California 92612
 
Fax: 310-606-5910


13



--------------------------------------------------------------------------------



14.
SEVERABILITY.

In the event that any court of competent jurisdiction declares any provision of
this Dealer Manager Agreement invalid, such invalidity shall have no effect on
the other provisions hereof, which shall remain valid and binding and in full
force and effect, and to that end the provisions of this Dealer Manager
Agreement shall be considered severable.
15.
NO WAIVER.

Failure by either party to promptly insist upon strict compliance with any of
the obligations of the other party under this Dealer Manager Agreement shall not
be deemed to constitute a waiver of the right to enforce strict compliance with
respect to any obligation hereunder.
16.
ASSIGNMENT.

This Dealer Manager Agreement may not be assigned by either party, except with
the prior written consent of the other party. This Dealer Manager Agreement
shall be binding upon the parties hereto, their heirs, legal representatives,
successors and permitted assigns.
If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
Very truly yours,
 
 
 
 
GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.
 
 
 
 
 
 
By:
/s/ Jeffery T. Hanson
 
 
Jeffery T. Hanson, Chief Executive Officer
 


14



--------------------------------------------------------------------------------



Accepted and agreed as of the date first above written.
GRIFFIN CAPITAL SECURITIES, LLC
 
 
 
 
/s/ Jeffrey S. Schwaber
 
By:
Jeffrey S. Schwaber, President of Capital Markets
 
 
 

SOLELY WITH RESPECT TO SECTION 3.3 OF THE DEALER MANAGER AGREEMENT:
ADVISOR:
GRIFFIN-AMERICAN HEALTHCARE REIT IV ADVISOR, LLC
By:
American Healthcare Investors, LLC
 
Its:
Manager
 
 
 
 
 
/s/ Jeffrey T. Hanson
 
By:
Jeffrey T. Hanson
Its:
Managing Director
 


15



--------------------------------------------------------------------------------



Exhibit A to Dealer Manager Agreement


GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.
UP TO $3,150,000,000 IN SHARES OF COMMON STOCK
PARTICIPATING DEALER AGREEMENT
Ladies and Gentlemen:
Griffin Capital Securities, LLC, as the dealer manager (“Dealer Manager”) for
Griffin-American Healthcare REIT IV, Inc. (the “Company”), a Maryland
corporation, invites you (the “Dealer”) to participate in the distribution of
shares of common stock (“Shares”) of the Company, consisting of Class T common
stock, $0.01 par value per share, subject to the following terms:
I.
Dealer Manager Agreement.

The Dealer Manager and the Company have entered into that certain Dealer Manager
Agreement dated February 16, 2016, in the form attached hereto. By your
acceptance of this Participating Dealer Agreement, you will become one of the
Dealers referred to in such Dealer Manager Agreement between the Company and the
Dealer Manager and will be entitled and subject to the indemnification
provisions contained in such Dealer Manager Agreement, including specifically
the provisions of Section 4.6 of such Dealer Manager Agreement wherein each
Dealer severally agrees to indemnify and hold harmless the Company, the Dealer
Manager and each officer and director thereof, and each person, if any, who
controls the Company and the Dealer Manager within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), for the matters set forth in Section
4.6 of the Dealer Manager Agreement. Such indemnification obligations shall
survive the termination of this Participating Dealer Agreement. Except as
otherwise specifically stated herein, all terms used in this Participating
Dealer Agreement have the meanings provided in the Dealer Manager Agreement. The
Shares are offered solely through broker-dealers who are members of the
Financial Industry Regulatory Authority (“FINRA”).
Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Participating
Dealer Agreement shall be deemed or construed to make Dealer an employee, agent,
representative or partner of the Dealer Manager or of the Company, and Dealer is
not authorized to act for the Dealer Manager or the Company or to make any
representations except as set forth in the Prospectus and Authorized Sales
Materials.
II.
Submission of Orders.

Subscribers may purchase Shares utilizing checks, drafts, wires, Automatic
Clearing House (ACH) or money orders. Those persons who purchase Shares will be
instructed by the Dealer to make their instruments of payment payable to “UMB
Bank, N.A., Escrow Agent for Griffin-American Healthcare REIT IV, Inc.” where
appropriate, or directly to Griffin-American Healthcare REIT IV, Inc. after the
Minimum Offering has been achieved. Any Dealer receiving an instrument of
payment not conforming to the foregoing instructions shall return such
instrument of payment directly to such subscriber not later than

A-1



--------------------------------------------------------------------------------



noon Eastern Time of the next business day following its receipt. Instruments of
payment received by the Dealer which conform to the foregoing instructions shall
be transmitted for deposit pursuant to one of the methods in this Article II.
Transmittal of received investor funds will be made in accordance with the
following procedures:
Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and instruments of payment are received from subscribers, instruments
of payment will be transmitted not later than noon the next business day
following receipt by the Dealer to the Company’s transfer agent for deposit with
an escrow agent, where appropriate, or for deposit directly with the Company.
Where, pursuant to the Dealer’s internal supervisory procedures, final and
internal supervisory review is conducted at a different location, instruments of
payment will be transmitted not later than noon the next business day following
receipt by the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn transmit not later than noon the next business day following receipt at a
different location by the Final Review Office such instruments of payment to the
Company’s transfer agent for deposit with an escrow agent, where appropriate, or
for deposit directly with the Company.
III.
Pricing.

Except as may be otherwise provided for in the “Plan of Distribution” section of
the Prospectus, Shares shall be offered to the public at the offering price of
$10.00 per Share, and Shares shall be offered pursuant to the Company’s
distribution reinvestment plan at a purchase price of 95.0% of the primary
offering price per share, or $9.50 per Share assuming a $10.00 per Share primary
offering price. Except as otherwise indicated in the Prospectus or in any letter
or memorandum sent to the Dealer by the Company or Dealer Manager, a minimum
initial purchase of $2,500 in Shares is required. The Shares are nonassessable.
IV.
Representations and Warranties of Dealer.

Dealer represents and warrants to the Company and the Dealer Manager and agrees
that:
A.    Dealer will undertake all reasonable investigation, review, and inquiry to
ensure, to the best of its reasonable knowledge and belief, that the investment
is suitable for such potential investor upon the basis of the information known
to Dealer or disclosed by such potential investor as to his other security
holdings and as to his financial situation and needs. Dealer shall keep written
records supporting this representation and warranty and such records shall be
made available to the Company or Dealer Manager promptly upon request.
B.    Dealer shall deliver to each prospective investor, prior to any submission
by such prospective investor of a written offer to buy any Shares, a copy of the
Prospectus.
C.    Dealer will not deliver to any offeree any written documents pertaining to
the Company or the Shares, other than the Prospectus and any other materials
specifically designated for distribution to prospective investors that are
supplied to Dealer by the Company or its affiliates. Without

A-2

--------------------------------------------------------------------------------



intending to limit the generality of the foregoing, Dealer shall not deliver to
any prospective investor any material pertaining to the Company or any of its
affiliates that has been furnished as “broker-dealer use only.”
D.    Dealer will make reasonable inquiry to determine whether a prospective
investor is acquiring Shares for his own account or on behalf of other persons
and not for the purpose of resale or other distribution thereof.
E.    Dealer will not give any information or make any representation or
warranty in connection with the Offering, the Company or the Shares other than
those contained in the Prospectus and any Authorized Sales Materials.
F.    Dealer will abide by, and will take reasonable precautions to ensure
compliance by prospective investors from whom Dealer has solicited an offer to
purchase, all provisions contained in the Prospectus regulating the terms and
manner of the Offering.
G.    In its solicitation of offers for the Shares, Dealer will comply with all
applicable requirements of the Securities Act, the Exchange Act, as well as the
published rules and regulations thereunder, and the rules and regulations of all
state securities authorities, as applicable, to the best of its knowledge, after
due inquiry and investigation and to the extent within its direct control.
H.    Dealer is (and will continue to be) a member in good standing with FINRA,
will abide by the rules and regulations of FINRA, is in full compliance with all
applicable requirements under the Exchange Act, and is registered as a
broker-dealer in all of the jurisdictions in which Dealer solicits offers to
purchase the Shares.
I.    Dealer will not take any action in conflict with, or omit to take any
action the omission of which would cause Dealer to be in conflict with, the
conditions and requirements of the Securities Act, the Exchange Act, or
applicable state securities or blue sky laws.
J.    Dealer will use reasonable efforts to ensure that all investors who are
acquiring Shares have and will satisfy all conditions described in the
Prospectus and the Subscription Agreement.
K.    Each of the representations and warranties made by each prospective
investor to the Company under the Subscription Agreement, is, to the Dealer’s
best knowledge, information, and belief, after due inquiry, true and correct as
of the date thereof and as of the date of purchase of the Shares by such
investor.
V.
Dealers’ Commissions.

Except for volume discounts described in the “Plan of Distribution” section of
the Prospectus, which volume discounts shall be the responsibility of the Dealer
to provide to investors who qualify, and except as otherwise provided in the
“Plan of Distribution” section of the Prospectus, the Dealer’s selling
commission applicable to the Shares sold by Dealer in the primary offering which
it is authorized to sell hereunder is 3.0% of the gross proceeds of the Shares
sold by it in the primary offering and accepted and confirmed by the Company,
which commissions will be payable by the Dealer Manager. In addition, as
compensation for continuing to service stockholders in accordance with Dealer’s
internal policies and

A-3

--------------------------------------------------------------------------------



procedures, the Dealer will be paid a quarterly stockholder servicing fee in the
aggregate amount of up to 4.0% of the gross proceeds of the Shares sold by it in
the primary offering and accepted and confirmed by the Company, which
stockholder servicing fee will accrue daily in an amount equal to 1/365th of
1.0% of the purchase price per Share (or, once reported by the Company, the
amount of the Company’s estimated net asset value per share) of Shares sold,
excluding Shares sold pursuant to the distribution reinvestment plan. The
Company will cease paying the stockholder servicing fee with respect to Shares
sold in the Offering at the earliest of (i) the date at which the aggregate
underwriting compensation from all sources equals 10.0% of the gross proceeds
from the sale of Shares in the primary portion of the Offering (i.e., excluding
proceeds from sales pursuant to the distribution reinvestment plan); (ii) the
fourth anniversary of the last day of the fiscal quarter in which the Offering
(excluding the distribution reinvestment plan offering) terminates; (iii) the
date that such Share is redeemed or is no longer outstanding; and (iv) the
occurrence of a merger of the Company, listing of the Shares on a national
securities exchange, or an extraordinary transaction by the Company. The
stockholder servicing fee relates to the share or shares sold. The Dealer
Manager may, in its discretion, re-allow to Dealers up to 100% of the
stockholder servicing fee for services that such Dealers perform in connection
with the Shares; provided, however, that the Dealer Manager will not re-allow
the stockholder servicing fee to any Dealer if such Dealer has not executed a
Participating Dealer Agreement with the Dealer Manager or if such Dealer’s
previously executed Participating Dealer Agreement with the Dealer Manager is
terminated pursuant to the provisions of Article XVI of this Participating
Dealer Agreement; and provided further, that with respect to any individual
investment, the Dealer Manager will not re-allow the related stockholder
servicing fee to a Dealer if such Dealer ceases to hold the account related to
such investment. No selling commissions shall be paid with respect to Shares
issued and sold pursuant to the Company’s distribution reinvestment plan. For
these purposes, Shares shall be deemed to be “sold” if and only if a transaction
has closed with a subscriber for Shares pursuant to all applicable offering and
subscription documents, the Company has accepted the subscription agreement of
such subscriber, and such Shares have been fully paid for. The Dealer affirms
that the Dealer Manager’s liability for commissions payable is limited solely to
the proceeds of commissions receivable from the Company, and the Dealer hereby
waives any and all rights to receive payment of commissions due until such time
as the Dealer Manager is in receipt of the commission from the Company. In
addition, as set forth in the Prospectus, the Dealer Manager may, in its sole
discretion, re-allow all or a portion of its dealer manager fee to Dealers
participating in the offering of Shares as marketing fees, reimbursement of
costs and expenses of attending educational conferences or to defray other
distribution-related expenses.
The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 4 of the Dealer Manager Agreement, and that the Company
is not liable or responsible for the direct payment of such commission to the
Dealer. The Dealer Manager shall have the right to require the Dealer to provide
a detailed and itemized invoice as a condition to the reimbursement of any such
due diligence expenses.
The provisions of this Article V as they pertain to the stockholder servicing
fee, if applicable, shall survive termination of the Dealer Manager Agreement
only if such termination of the Dealer Manager Agreement is the result of a
termination of the Offering.

A-4

--------------------------------------------------------------------------------



VI.
Applicability of Indemnification.

Each of the Dealer and Dealer Manager hereby acknowledges and agrees that it
will be subject to the obligations set forth in, and entitled to the benefits of
all the provisions of, the Dealer Manager Agreement, including but not limited
to, the representations and warranties and the indemnification obligations
contained in such Dealer Manager Agreement, including specifically the
provisions of Article IV of the Dealer Manager Agreement. Such indemnification
obligations shall survive the termination of this Participating Dealer Agreement
and the Dealer Manager Agreement.
VII.
Payment.

Payments of sales commissions will be made by the Dealer Manager (or by the
Company as provided in the Dealer Manager Agreement) to Dealer within 30 days of
the receipt by the Dealer Manager of the gross commission payments from the
Company.
VIII.
Right to Reject Orders or Cancel Sales.

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by a Subscription Agreement
Signature Page and the required instrument of payment in payment for the Shares
may be rejected. Issuance of the Shares will be made only after actual receipt
of payment. If any check is not paid upon presentment, or if the Company is not
in actual receipt of clearinghouse funds or cash, certified or cashier’s check
or the equivalent in payment for the Shares within 15 days of sale, the Company
reserves the right to cancel the sale without notice. In the event an order is
rejected, canceled or rescinded for any reason, Dealer agrees to return to the
Dealer Manager any commission theretofore paid with respect to such order within
30 days thereafter and, failing to do so, the Dealer Manager shall have the
right to offset amounts owed against future commissions due and otherwise
payable to Dealer.
IX.
Prospectus and Authorized Sales Materials.

Dealer is not authorized or permitted to give, and will not give, any
information or make any representation (written or oral) concerning the Shares,
except as set forth in the Prospectus and any Authorized Sales Materials. The
Dealer Manager will supply Dealer with reasonable quantities of the Prospectus,
any supplements thereto and any amended Prospectus, as well as any Authorized
Sales Materials, for delivery to investors, and Dealer will deliver a copy of
the Prospectus and all supplements thereto and any amended Prospectus to each
investor to whom an offer is made prior to or simultaneously with the first
solicitation of an offer to sell the Shares to an investor. Dealer agrees that
it will not send or give any Authorized Sales Materials to an investor unless it
has previously sent or given a Prospectus to that investor or has simultaneously
sent or given a Prospectus with such Authorized Sales Materials. Dealer agrees
that it will not show or give to any investor or prospective investor or
reproduce any material or writing which is supplied to it by the Dealer Manager
and marked “broker-dealer use only” or otherwise bearing a legend denoting that
it is not to be used in connection with the sale of Shares to members of the
public. Dealer agrees that it will not use in connection with the offer or sale
of Shares any material or writing supplied to it by the Company or the Dealer
Manager bearing a legend which states that such material may not be used in
connection with the offer or sale of the Shares or any other securities. Dealer
further agrees

A-5

--------------------------------------------------------------------------------



that it will not use in connection with the offer or sale of Shares any
materials or writings which have not been previously authorized or approved by
the Dealer Manager. Dealer agrees to furnish a copy of any revised preliminary
Prospectus to each person to whom it has furnished a copy of any previous
preliminary Prospectus, and further agrees that it will itself mail or otherwise
deliver all preliminary and final Prospectuses required for compliance with the
provisions of Rule 15c2-8 under the Exchange Act. Regardless of the termination
of this Participating Dealer Agreement, Dealer will deliver a Prospectus in
transactions in the Shares for a period of 90 days from the effective date of
the Registration Statement or such longer period as may be required by the
Exchange Act. On becoming a Dealer, and in offering and selling Shares, Dealer
agrees to comply with all the applicable requirements under the Securities Act
and the Exchange Act.
X.
License and Association Membership.

Dealer’s acceptance of this Participating Dealer Agreement constitutes a
representation to the Company and the Dealer Manager that Dealer is a properly
registered broker-dealer under the Exchange Act, is duly licensed as a
broker-dealer and authorized to sell Shares under Federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of FINRA. Dealer agrees to notify the Dealer
Manager immediately in writing and this Participating Dealer Agreement shall
automatically terminate if Dealer ceases to be a member in good standing of
FINRA, is subject to a FINRA suspension, or its registration as a broker-dealer
under the Exchange Act is terminated or suspended. Dealer hereby agrees to abide
by all applicable NASD Conduct Rules under FINRA and other applicable FINRA
Rules, specifically including, but not limited to, FINRA Rule 2310.
Dealer Manager represents and warrants that it is currently, and at all times
while performing its functions under this Participating Dealer Agreement will
be, a properly registered broker-dealer under the Exchange Act and under state
securities laws to the extent necessary to perform the duties described in this
Participating Dealer Agreement, and that it is a member in good standing of
FINRA. The Dealer Manager agrees to notify Dealer immediately in writing if it
ceases to be a member in good standing with FINRA, is subject to a FINRA
suspension, or its registration as a broker-dealer under the Exchange Act is
terminated or suspended. The Dealer Manager hereby agrees to abide by all
applicable NASD Conduct Rules under FINRA and other applicable FINRA Rules,
specifically including, but not limited to, FINRA Rule 2310.
XI.
Anti-Money Laundering Compliance Programs.

Dealer’s acceptance of this Participating Dealer Agreement constitutes a
representation to the Company and the Dealer Manager that Dealer has established
and implemented an anti-money laundering compliance program (“AML Program”) in
accordance with applicable law, including applicable NASD Conduct Rules under
FINRA and other applicable FINRA Rules, SEC Rules and Section 352 of the Money
Laundering Abatement Act, reasonably expected to detect and cause the reporting
of suspicious transactions in connection with the sale of Shares of the Company.
Dealer hereby agrees to furnish, upon request, a copy of its AML Program to the
Dealer Manager for review and to promptly notify the Dealer Manager of any
material changes to its AML Program.

A-6

--------------------------------------------------------------------------------



XII.
Limitation of Offer and Suitability.

Dealer will offer Shares only to persons who meet the suitability standards set
forth in the Prospectus or in any suitability letter or memorandum sent to it by
the Company or the Dealer Manager and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required.
In offering Shares, Dealer will comply with the provisions of the applicable
NASD Conduct Rules under FINRA and other applicable FINRA Rules, as well as all
other applicable rules and regulations relating to suitability of investors,
including without limitation, the provisions of Article III.C. of the Statement
of Policy Regarding Real Estate Investment Trusts of the North American
Securities Administrators Association. Nothing contained in this Participating
Dealer Agreement shall be construed to impose upon the Company or the Dealer
Manager the responsibility of assuring that prospective investors meet the
suitability standards set forth in the Prospectus, or to relieve Dealer from the
responsibility of assuring that prospective investors meet the suitability
standards in accordance with the terms and provisions of the Prospectus.
Dealer further represents, warrants and covenants that no Dealer, or person
associated with Dealer, shall offer or sell Shares in any jurisdiction except to
investors who satisfy the investor suitability standards and minimum investment
requirements under the most restrictive of the following: (1) applicable
provisions of the Prospectus; (2) the laws of the jurisdiction of which such
investor is a resident; or (3) NASD Conduct Rules under FINRA and other
applicable FINRA Rules including FINRA Rule 2310. Dealer agrees to ensure that,
in recommending the purchase, sale or exchange of Shares to an investor, each
Dealer, or person associated with Dealer, shall have reasonable grounds (as
required by FINRA Rule 2310(b)(2)(B)(i)) to believe, on the basis of information
obtained from the investor (and thereafter maintained in the manner and for the
period provided in such Rules) concerning his or her age, investment objectives,
other investments, financial situation and needs, and any other information
known to Dealer, or person associated with Dealer, that: (A) the investor is or
will be in a financial position appropriate to enable him or her to realize to a
significant extent the benefits described in the Prospectus, including the tax
benefits to the extent they are a significant aspect of the Company; (B) the
investor has a fair market net worth sufficient to sustain the risks inherent in
an investment in Shares in the amount proposed, including loss, and lack of
liquidity of such investment; (C) that the investor has an apparent
understanding of the fundamental risks of an investment in Shares, the lack of
liquidity of the Shares, the background and qualifications of the sponsor, the
advisor to the Company and their affiliates, and the tax consequences of an
investment in the Shares; and (D) an investment in Shares is otherwise suitable
for such investor. Dealer further represents, warrants and covenants that
Dealer, or a person associated with Dealer, will make every reasonable effort to
determine the suitability and appropriateness of an investment in Shares of each
proposed investor by reviewing documents and records disclosing the basis upon
which the determination as to suitability was reached as to each purchaser of
Shares pursuant to a subscription solicited by Dealer, whether such documents
and records relate to accounts which have been closed, accounts which are
currently maintained, or accounts hereafter established. Dealer agrees to retain
such documents and records in Dealer’s records for a period of six years from
the date of the applicable sale of Shares and to make such documents and records
available to (i) the Dealer Manager and the Company upon request, and (ii) to
representatives of the SEC, FINRA and applicable state securities administrators
upon your firm’s receipt of an appropriate

A-7

--------------------------------------------------------------------------------



document subpoena or other appropriate request for documents from any such
agency. Dealer shall not purchase any Shares for a discretionary account without
obtaining the prior written approval of Dealer’s customer and his or her
signature on a Subscription Agreement.
XIII.
Due Diligence and Adequate Disclosure.

Prior to offering the Shares for sale, Dealer shall have conducted an inquiry
such that Dealer has reasonable grounds to believe, based on information made
available to Dealer by the Company or the Dealer Manager through the Prospectus
or other materials, that all material facts are adequately and accurately
disclosed and provide a basis for evaluating a purchase of Shares. In
determining the adequacy of disclosed facts pursuant to the foregoing, each
Dealer may obtain, upon request, information on material facts relating at a
minimum to the following: (1) items of compensation; (2) physical properties;
(3) tax aspects; (4) financial stability and experience of the Company and its
advisor; (5) conflicts and risk factors; and (6) appraisals and other pertinent
reports. Notwithstanding the foregoing, each Dealer may rely upon the results of
an inquiry conducted by an independent third party retained for that purpose or
another Dealer, provided that: (1) such Dealer has reasonable grounds to believe
that such inquiry was conducted with due care by said independent third party or
such other Dealer; (2) the results of the inquiry were provided to Dealer with
the consent of the other Dealer conducting or directing the inquiry; and (3) no
Dealer that participated in the inquiry is an affiliate of the Company.
Prior to the sale of the Shares, each Dealer shall inform each prospective
purchaser of Shares of pertinent facts relating to the Shares including
specifically the lack of liquidity and lack of marketability of the Shares
during the term of the investment.
XIV.
Compliance with Record Keeping Requirements.

Dealer agrees to comply with the record keeping requirements of the Exchange
Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act. Dealer further agrees to keep such records with respect to each
customer who purchases Shares, his or her suitability and the amount of Shares
sold and to retain such records for such period of time as may be required by
the SEC, any state securities commission, FINRA or the Company.
XV.
Customer Complaints.

Each party hereby agrees to promptly provide to the other party copies of any
written or otherwise documented complaints from customers of Dealer received by
such party relating in any way to the Offering (including, but not limited to,
the manner in which the Shares are offered by the Dealer Manager or Dealer), the
Shares or the Company.
XVI.
Effectiveness, Termination and Amendments.

This Participating Dealer Agreement shall become effective upon the execution
hereof by Dealer and receipt of such executed Participating Dealer Agreement by
the Dealer Manager; provided, however, that in the event of the execution of
this Participating Dealer Agreement prior to the time that the Registration
Statement, as defined in the Dealer Manager Agreement, becomes effective with
the SEC, this Participating Dealer Agreement shall not become effective prior to
the Registration Statement becoming effective with

A-8

--------------------------------------------------------------------------------



the SEC and shall instead become effective simultaneously with the effectiveness
of the Registration Statement.
Dealer will immediately suspend or terminate its offer and sale of Shares upon
the request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Participating Dealer Agreement by
written notice. Such termination shall be effective 48 hours after the mailing
of such notice. This Participating Dealer Agreement and the exhibits hereto are
the entire agreement of the parties and supersedes all prior agreements, if any,
between the parties hereto.
This Participating Dealer Agreement may be amended at any time by the Dealer
Manager by written notice to the Dealer, and any such amendment shall be deemed
accepted and agreed to by Dealer upon placing an order for sale of Shares after
he has received such notice.
XVII.
Privacy Laws.

The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:
A.    Each party agrees to abide by and comply with (1) the privacy standards
and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”), (2) the
privacy standards and requirements of any other applicable Federal or state law,
and (3) its own internal privacy policies and procedures, each as may be amended
from time to time;
B.    Dealer agrees to provide privacy policy notices required under the GLB Act
resulting from purchases of Shares made by its customers pursuant to this
Participating Dealer Agreement;
C.    Each party agrees to refrain from the use or disclosure of nonpublic
personal information (as defined under the GLB Act) of all customers who have
opted out of such disclosures except as necessary to service the customers or as
otherwise necessary or required by applicable law; and
D.    Each party shall be responsible for determining which customers have opted
out of the disclosure of nonpublic personal information by periodically
reviewing and, if necessary, retrieving a list of such customers (the “List”) to
identify customers that have exercised their opt-out rights. In the event either
party uses or discloses nonpublic personal information of any customer for
purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that each is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.
XVIII.
Notice.

Any notice in this Participating Dealer Agreement permitted to be given, made or
accepted by either party to the other, must be in writing and may be given or
served by (1) overnight courier, (2) depositing the same in the United States
mail, postpaid, certified, return receipt requested, or (3) facsimile transfer.
Notice deposited in the United States mail shall be deemed given when mailed.
Notice given in

A-9

--------------------------------------------------------------------------------



any other manner shall be effective when received at the address of the
addressee. For purposes hereof the addresses of the parties, until changed as
hereafter provided, shall be as follows:
To Dealer Manager:
Griffin Capital Securities, LLC
 
Attention: Jeffrey S. Schwaber
 
18191 Von Karman Avenue, Suite 300
 
Irvine, California 92612
 
Fax: 310-606-5910
 
 
To Dealer:
Address Specified By Dealer on Dealer Signature Page

XIX.
Attorney’s Fees, Applicable Law and Venue.

In any action to enforce the provisions of this Participating Dealer Agreement
or to secure damages for its breach, the prevailing party shall recover its
costs and reasonable attorney’s fees. This Participating Dealer Agreement shall
be construed under the laws of the State of California and Dealer and Dealer
Manager hereby acknowledge and agree that venue for any action brought hereunder
shall lie exclusively in Los Angeles, California. The provisions of this Article
XIX shall survive the termination of this Participating Dealer Agreement.
XX.
Severability.

In the event that any court of competent jurisdiction declares any provision of
this Participating Dealer Agreement invalid, such invalidity shall have no
effect on the other provisions hereof, which shall remain valid and binding and
in full force and effect, and to that end the provisions of this Participating
Dealer Agreement shall be considered severable.
XXI.
No Waiver.

Failure by either party to promptly insist upon strict compliance with any of
the obligations of the other party under this Participating Dealer Agreement
shall not be deemed to constitute a waiver of the right to enforce strict
compliance with respect to any obligation hereunder.
XXII.
Assignment.

This Participating Dealer Agreement may not be assigned by either party, except
with the prior written consent of the other party. This Participating Dealer
Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and permitted assigns.

A-10

--------------------------------------------------------------------------------



XXIII.
Authorization.

Each party represents to the other that all requisite corporate proceedings have
been undertaken to authorize it to enter into and perform under this
Participating Dealer Agreement as contemplated herein, and that the individual
who has signed this Participating Dealer Agreement below on its behalf is a duly
elected officer that has been empowered to act for and on behalf of such party
with respect to the execution of this Participating Dealer Agreement.
THE DEALER MANAGER:
GRIFFIN CAPITAL SECURITIES, LLC
 
 
 
 
 
 
By:
/s/ Jeffrey S. Schwaber
 
 
Jeffrey S. Schwaber,
President of Capital Markets
 




A-11

--------------------------------------------------------------------------------




GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.
Participating Dealer Agreement
[SIGNATURE PAGE]
We have read the foregoing Participating Dealer Agreement and we hereby accept
and agree to the terms and conditions therein set forth. We hereby represent
that the list below of jurisdictions in which we are registered or licensed as a
broker or dealer and are fully authorized to sell securities is true and
correct, and we agree to advise you of any changes to the information listed on
this signature page during the term of this Participating Dealer Agreement.
1.
Identity of Dealer:
 
 
 
 
 
Name:____________________________________________________________________________________
 
 
 
 
Type of Entity:
_____________________________________________________________________________
(to be completed by Dealer) (corporation, partnership or proprietorship)
 
 
 
 
 
Organized in the state of:
_____________________________________________________________________
(to be completed by Dealer) (State)
 
 
 
 
 
Licensed as broker-dealer in the following States:
_________________________________________________
 
 
 
 
 
_________________________________________________________________________________________
(to be completed by Dealer)
 
 
 
 
 
Tax I.D. #:
________________________________________________________________________________
 
 
 
 
 
2.
Person to receive notice pursuant to Section XVIII.
 
 
 
 
 
Name:
___________________________________________________________________________________
 
 
 
 
 
Company:
________________________________________________________________________________
 
 
 
 
 
Address:
__________________________________________________________________________________
 
 
 
 
 
City, State and Zip Code:
_____________________________________________________________________
 
 
 
 
 
Telephone No.:
_____________________________________________________________________________
 
 
 
 
 
Fax No.:
__________________________________________________________________________________
 
 
 
 
 
 
 
 
 
 
AGREED TO AND ACCEPTED BY THE DEALER
 
 
 
 
 
_________________________________________________________________________________________
(Dealer’s Firm Name)
 
 
 
 
 
By:
______________________________________________________________________________________
 
 
 
 
 
 
 
Title:
_____________________________________________________________________________________
 
 
 
 
 
Date:
____________________________________________________________________________________



